FILE COPY




                                  COURT OF APPEALS
REBECA C. MARTINEZ                 FOURTH COURT OF APPEALS DISTRICT                 MICHAEL A. CRUZ,
  CHIEF JUSTICE                      CADENA-REEVES JUSTICE CENTER                   CLERK OF COURT
PATRICIA O. ALVAREZ                     300 DOLOROSA, SUITE 3200
LUZ ELENA D. CHAPA                    SAN ANTONIO, TEXAS 78205-3037
IRENE RIOS                          WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
BETH WATKINS                                                                           (210) 335-2635
LIZA A. RODRIGUEZ
LORI I. VALENZUELA                                                                    FACSIMILE NO.
  JUSTICES                                                                             (210) 335-2762


                                           May 25, 2021

         Renee Yanta                                      Adriaan Tieleman Jansse
         The Law Firm of Renee Yanta PLLC                 Cavaretta, Katona & Leighner,
         8000 IH10 West, Suite 600                        PLLC
         San Antonio, TX 78230                            One Riverwalk Place
         * DELIVERED VIA E-MAIL *                         700 N. St. Mary's St., Suite 1500
                                                          San Antonio, TX 78205
         Brett B. Rowe                                    * DELIVERED VIA E-MAIL *
         Evans & Rowe, P.C.
         10101 Reunion Place, Suite 900                   Michael H. Patterson
         San Antonio, TX 78216                            Susan Florence & Associates
         * DELIVERED VIA E-MAIL *                         227 North Loop 1604 E., Suite
                                                          160
         Theodore Christian Schultz                       San Antonio, TX 78232
         Lindow Stephens Schultz, LLP                     * DELIVERED VIA E-MAIL *
         700 N. St. Mary's Street, Suite 1700
         San Antonio, TX 78205-2456                       Honorable David A. Canales
         * DELIVERED VIA E-MAIL *                         73rd Judicial District Court
                                                          Bexar County Courthouse
                                                          100 Dolorosa, 2nd Floor
                                                          San Antonio, TX 78205
                                                          * DELIVERED VIA E-MAIL *

         RE:     Court of Appeals Number: 04-21-00163-CV
                 Trial Court Case Number:      2019-CI-01372
                 Style: In re Interventional Pain Management, P.A. on behalf of Tracy
                 Hack



                 Enclosed please find the order which the Honorable Court of Appeals has
         issued in reference to the above styled and numbered cause.

                 If you should have any questions, please do not hesitate to contact me.
                                                                  FILE COPY

                                             Very truly yours,
                                             Michael A. Cruz,
                                             Clerk of Court

                                             _____________________________
                                             Monica Rivera
                                             Deputy Clerk, Ext. 53855


cc: Dinah L. Gaines (DELIVERED VIA E-MAIL)
Mary Angie Garcia (DELIVERED VIA E-MAIL)
                                                                                     FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          May 25, 2021

                                       No. 04-21-00163-CV

   IN RE INTERVENTIONAL PAIN MANAGEMENT, P.A. ON BEHALF OF TRACY
                               HACK,

                    From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019-CI-01372
                          Honorable David A. Canales, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Beth Watkins, Justice

     Real Party’s unopposed motion to extend time to file a response to the petition for writ of
mandamus is granted. We order the response due June 9, 2021.


           It is so ORDERED May 25, 2021.

                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT